Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claim 7, 8, and 10 have render the previous objections/112 rejections mute
The amendments to the specification has overcome the previous objections
Response to Arguments
To summarize Applicant’s arguments regarding the 102 Lee rejections; Applicant argues that Lee does not specify compare the current cleaning area to a past cleaning area to determine if they are the same area, it merely recognizes it position. Further Applicant argues (hypothetically/for the sake of argument) that even should lee disclose this, Lee fails to disclose mapping of a new region/area in the case a region is not recognized/designated as a new region.
	In regards to the Argument that Lee only recognizes the position. From Column 4, lines 1-25, “The detection unit 100 is configured to detect structure information within a cleaning region during a cleaning operation or a running operation, and the storage unit 300 is configured to store the structure information. The storage unit 300 may pre-store therein not only the detected structure information, but also the structure information within the cleaning region in the form of database. Then, once the cleaning operation stopped by a user's intention or by other causes is re-started, the detection unit 100 re-detects structure information from a current position where the robot cleaner is placed. The control unit 200 compares the structure information detected by the detection unit 100, with the structure information stored in the storage unit 300. Then, the control unit 200 recognizes a position of the robot cleaner based on a result of the comparison. Here, the position means not a relative position of the robot cleaner measured by a distance sensor (e.g., a gyro sensor, an encoder, etc.), but an absolute position indicating a cleaning region among a plurality of cleaning regions or a room among a plurality of rooms. The storage unit 300 pre-stores therein information on a cleaning operation such as a cleaning path, a cleaning pattern and a cleaning region, and the control unit 200 determines whether a cleaning region on a recognized position is a cleaned region or a non-cleaned region based on the information stored in the storage unit 300.” Show that Lee et al, while calculating position of the robot, is doing so in respect to if it is in a previously known/recognized area or not. This region contains/is defined the cleaning operation by Column 11 lines 28-33 “The robot cleaner pre-stores therein information on a cleaning operation such as a cleaning path, a cleaning pattern and a cleaning region, and determines whether the cleaning region on the recognized position is a cleaned region or a non-cleaned region based on the stored information”.
 In regards to applicants second argument that Lee fails to disclose the designation of a new area should no previous area be recognized based on the feature points, and then to generate and store a map designating the new area as a result of that. Applicant’s arguments are found persuasive as Lee only discloses designating an area as new and mapping it (i.e Lee doesn’t anticipate claims 3,8 of the original claim language). Thus an updated rejection will be provided below, and this action is made non-final.
Applicant’s arguments, see Applicants arguments/remarks, filed 1/13/2021, with respect to designating an area as new and mapping it have been fully considered and are persuasive.  The rejections of claims 1-10 has been withdrawn (as the persuasive elements regarding claims 3 and 8 have been integrated into the independent claims). However in light of Lee et al (Previous cited Prior art) in further view Biber et al US20180004217A1, “Method and Apparatus for a Processing Area for Autonomous Robot Vehicles” new grounds rejections for claims 1-10 have been issued.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US9052719B2 as applied to claims 1-10 above, and further in view of Biber et al, US20180004217, “Method For Mapping a Processing Area For Autonomous Robot Vehicles”.
Regarding Claim 1, Lee teaches “A vacuum cleaner comprising: a main case” (Figure 3 clearly shows a main case on the vacuum cleaner); “A drive wheel configured to enable the main casing to travel” is anticipated by Lee et al ( Column 6, lines 59-61, “The robot cleaner according to embodiments of the present invention further comprises a driving unit 500 configured to move the robot cleaner by driving wheels”); “A cleaning unit configured to clean a cleaning object surface” ( Column 1, lines 23-25, “A representative of the home robot is a robot cleaner, a kind of home electronic appliance capable of performing a cleaning operation by sucking peripheral or foreign materials with autonomously moving on a predetermined region”, thus background information of Lee et al teaches that a cleaning unit is inherent when a robot cleaner is being described); “A feature point extraction part configured to extract a feature point in a periphery of the main casing” (Column 5, lines 60-61, “The feature point extraction module 210 is configured to extract one or more feature points”); “A sensor configured to detect an obstacle” (Column 1, Line 23-29, “A representative of the home robot is a robot cleaner, a kind of home electronic appliance capable of performing a cleaning operation by sucking peripheral dust or foreign materials with autonomously moving on a predetermined region. This robot cleaner is provided with a chargeable battery, and is provided with an obstacle sensor for avoiding an obstacle while moving.”); “A control unit configured to control driving of the driving wheel to make the main casing autonomously travel” ( Column 6, lines 59-61, “ The robot cleaner according to embodiments of the present invention further comprises a driving unit 500 configured to move the robot cleaner by driving wheels”, from figure 5 it is known that driving unit 500 is connected to control unit 200); “wherein the control unit is configured to, at a start of cleaning, the feature point extracted by the feature point extraction part and a feature point corresponding to a previously-stored cleaning area to so as to discriminate whether or not a present cleaning area is coincident with the previouslv-stored cleaning area;“(Column 5, lines 60-63, “The feature point extraction module 210 is configured to extract one or more feature points, from the image information detected by the image detection unit 110 and the image information stored in the storage unit 300”, here gives the use of comparing current feature points with a memory of feature points, Column 6, lines 12-15, “The similarity calculation module 220 calculates a similarity between feature points based on the feature point information, and the position recognition module 230 recognizes an absolute position based on similarity”.) “in case the present cleaning area is coincident with the previously-stored cleaning area, specify the present cleaning area as the previouslv-stored cleaning area; “(Column 5, Line 11-16, “For instance, when the distance between feature points obtained by the Equation 1 is less than a predetermined value, the control unit 200 determines that the feature points are the same feature point, and matches the feature points with each other.” Here teaches that the points are determined to be coincident of not to determine where the robot is and from Column 4, lines 1-25, “The detection unit 100 is configured to detect structure information within a cleaning region during a cleaning operation or a running operation, and the storage unit 300 is configured to store the structure information. The storage unit 300 may pre-store therein not only the detected structure information, but also the structure information within the cleaning region in the form of database. Then, once the cleaning operation stopped by a user's intention or by other causes is re-started, the detection unit 100 re-detects structure information from a current position where the robot cleaner is placed. The control unit 200 compares the structure information detected by the detection unit 100, with the structure information stored in the storage unit 300. Then, the control unit 200 recognizes a position of the robot cleaner based on a result of the comparison. Here, the position means not a relative position of the robot cleaner measured by a distance sensor (e.g., a gyro sensor, an encoder, etc.), but an absolute position indicating a cleaning region among a plurality of cleaning regions or a room among a plurality of rooms. The storage unit 300 pre-stores therein information on a cleaning operation such as a cleaning path, a cleaning pattern and a cleaning region, and the control unit 200 determines whether a cleaning region on a recognized position is a cleaned region or a non-cleaned region based on the information stored in the storage unit 300.” It is clear that the position calculation is done to designate/recognize if it is in a cleaning region (i.e a previous zone))”
However Lee fails to teach “in case the present cleaning area is not coincident with the previouslv-stored cleaning area:” Lee does give a method for generating a map and storing it “control driving of the driving wheel to make the main casing travel; detect an obstacle by use of the sensor so as to recognize the obstacle and an area where the main casing can travel; and generate and store a map or a traveling route corresponding to the present cleaning area to specify the present cleaning area as a new cleaning area which is not previously-stored.” (Lee Column 7, Line 10-42, “Referring to FIG. 5, the robot cleaner according to preferred embodiments of the present invention further comprises an obstacle detection unit 600 configured to detect a peripheral obstacle. The control module 250 is configured to create a map based on obstacle information acquired through the obstacle detection unit 600, and to establish (set) a cleaning path or a running path based on the map. The control module 250 is configured to correct the cleaning path or the running path based on a recognized position of the robot cleaner, and to perform a cleaning operation based on the corrected cleaning path or to run based on the corrected running path. The obstacle detection unit 600 is configured to detect an obstacle in the vicinity of the robot cleaner while the robot cleaner is moving or is performing a cleaning operation at an indoor room such as a house or an office, and to transmit obstacle information including the existence of an obstacle, a position, a size, etc. to the control module 250. As the obstacle detection unit 600, may be used an infrared ray sensor, a supersonic wave sensor, a radio frequency (RF) sensor, a bumper, etc. Alternatively, the obstacle detection unit 600 may be implemented as a position sensitive device (PSD) sensor capable of precisely calculating a distance with using a supersonic wave sensor or an infrared ray triangulation. The obstacle detection unit 600 may measure a distance between the robot cleaner and a wall surface with using a laser range finder (LRF) for measuring a precise distance by detecting a laser which is reflected after being emitted. Based on the measured distance between the robot cleaner and a wall surface, the obstacle detection unit 600 may detect a type, a position, etc. of the wall surface. Obstacle information acquired through the obstacle detection unit 600 may be stored in the storage unit 300.”). In other words while lee does provide teachings for mapping an area that would read on the claims, it fails to teach such a method is done in response to an area being designated as “new”.
	Biber et al does provide for mapping of an unknown/new area, in which the new area is considered new based on when comparing its information to information of known areas, i.e avoid already known area” (“[0037] Particularly preferably, the autonomous robot vehicle may in the course of the mapping method detect already mapped subareas and in this way avoid repeated mapping of already mapped subareas. In particular, the detection of the already mapped subareas may be performed on the basis of the items of information already collected during the previous mapping trips, preferably on the basis of collected items of information on the position of already mapped subareas in relation to the processing area. This advantageously allows particularly cost-effective and quick mapping of the processing area.” ) and also storing the newly created maps for future use “BIber [0056] In an advantageous embodiment of the method according to the invention for mapping a mapping area, the map created in the course of the initial mapping trip and/or further mapping trips is used for the navigation of the robot vehicle during subsequent trips for the processing of the processing area.”; additionally, Biber teaches processing of an area as an area is mapped “[0055] Advantageously, the map of the processing area produced in this way during the first processing of the processing area may be made available, particularly preferably stored, device-internally for further use of the information contained therein.”; Lastly Biber teaches this maping and processing as being able to be used in the context of a cleaning robot “[0077] In particular, the autonomous robot vehicle may be realized as an autonomous sweeping machine, an autonomous cleaning robot, an autonomous snow clearing robot, an autonomous vacuum cleaner, an autonomous swimming pool cleaning machine, an autonomous floor wiping robot, an autonomous lawnmower, an autonomous seed drill, an autonomous fertilizing machine, an autonomous mapping machine or some other embodiment of an autonomous robot vehicle that appears appropriate to a person skilled in the art.” Thus making it an applicable to Lee.
Thus it would have been obvious, before the effective filing date of the application to modify Lee et al to instead of switching/moving to new, but already know region, to instead begin the process of mapping and defining the new region as described in Biber et al. By Using the feature point extraction of Lee as the “information”, to determine is a region is new or not, and in response to an area being designated as new/unknown, being mapping and pathing the new area for future reference. Such an addition of a new area mapping response to Lee et al would then read on all aspect of amended Claim 1. One would be motivated to make such an addition to Lee in order to both save battery life/increase the area the robot can cover in a charge “[0020] In comparison with autonomous mobile robot vehicles of the prior art, which travel over a processing area stochastically, the method according to the invention allows mapping of the processing area in a systematic way, and consequently cost-effectively, particularly advantageously in a much shorter time and covering a shorter overall distance. In particular, as a consequence of mapping in a systematic way, a saving of energy can be realized by avoiding traveling repeatedly over paths and/or areas, so that, with a limited energy supply, the autonomous robot vehicle can map a comparatively larger processing area than an autonomous robot vehicle of the prior art.”  And also so that the robot is not dependent on always starting in the same location “[0053] According to the invention, simultaneous processing and mapping of the processing area can consequently be advantageously carried out. The combination of the two working steps, mapping and processing of the processing area, allows particularly efficient and spontaneous processing of the processing area to be realized, processing that can be carried out in particular without prior teaching of the robot vehicle—and advantageously without the presence of any information concerning the processing area—from any desired starting point of the autonomous robot vehicle on the processing area." Thus modified Lee teaches all aspects of claim 1. To summarize, keep the operating method of Lee et al the same up to the similarity calculation step. If the area is the same (similarity>threshold) follow the method as descried in Lee et al; but if area is not the same (similarity<threshold) using the mapping system as described in Biber et al to map the new area and keep the new map for future use instead of repositioning and recalculating the similarity.
Regarding claim 2, Modified Lee teaches “The vacuum cleaner according to claim 1, wherein after specify the present cleaning area cleaning area , the control unit is configured to control the driving of the driving wheel” (Column 6, lines 59-61, “ The robot cleaner according to embodiments of the present invention further comprises a driving unit 500 configured to move the robot cleaner by driving wheels”, from figure 5 it is known that driving unit 500 is connected to control unit 200); “to make the main casing to travel based on a map of the previously stored cleaning area,” (Column 5, lines 26-33, “The image detection unit 110 is configured to detect image information within a cleaning region during a cleaning operation or a running operation, the storage unit 300 is configured to store the image information. The storage unit 300 may pre-store therein not only the detected image information, but also the image information within a cleaning region in the form of a database” Here teaches the use of a previously stored cleaning area. Combined with Column 6, lines 51-53, “The storage unit 300 pre-stores therein information on a cleaning operation such as a cleaning path, a cleaning pattern and a cleaning region” it becomes evident that Lee et al uses a pre-stored map to perform autonomous travel)
Regarding Claim 3, Modified Lee teaches “The vacuum cleaner according to claim 2, when a similarity rate with regard to the feature point extracted by the feature point extraction part and the feature point of the previously-stored cleaning area is less than a specified value, the control unit is configured to: discriminate that the present cleaning area is not coincident with the previously-stored cleaning area:” (Lee et al, Column 10, lines 25-29, a similarity calculation step (S380) of calculating each similarity between the feature points based on feature point information, a similarity comparison step (S390) of comparing the similarities with each other). and generate and store the map corresponding to the new cleaning area.” (Lee Column 7, Line 10-42, “Referring to FIG. 5, the robot cleaner according to preferred embodiments of the present invention further comprises an obstacle detection unit 600 configured to detect a peripheral obstacle. The control module 250 is configured to create a map based on obstacle information acquired through the obstacle detection unit 600, and to establish (set) a cleaning path or a running path based on the map. The control module 250 is configured to correct the cleaning path or the running path based on a recognized position of the robot cleaner, and to perform a cleaning operation based on the corrected cleaning path or to run based on the corrected running path. The obstacle detection unit 600 is configured to detect an obstacle in the vicinity of the robot cleaner while the robot cleaner is moving or is performing a cleaning operation at an indoor room such as a house or an office, and to transmit obstacle information including the existence of an obstacle, a position, a size, etc. to the control module 250. As the obstacle detection unit 600, may be used an infrared ray sensor, a supersonic wave sensor, a radio frequency (RF) sensor, a bumper, etc. Alternatively, the obstacle detection unit 600 may be implemented as a position sensitive device (PSD) sensor capable of precisely calculating a distance with using a supersonic wave sensor or an infrared ray triangulation. The obstacle detection unit 600 may measure a distance between the robot cleaner and a wall surface with using a laser range finder (LRF) for measuring a precise distance by detecting a laser which is reflected after being emitted. Based on the measured distance between the robot cleaner and a wall surface, the obstacle detection unit 600 may detect a type, a position, etc. of the wall surface. Obstacle information acquired through the obstacle detection unit 600 may be stored in the storage unit 300.” This gives the generation/mapping of the new cleaning area, and the previous modification done for claim 1 establishes that this is done in response the area being new/unknown (similarity<threshold)).
Regarding claim 4, Modified Lee teaches “The vacuum cleaner according to claim 1, wherein after specifying the present-cleaning area and the previously-stored, the control unit is configured to control the driving of the driving wheel to make the main casing travel” (Column 6, lines 59-61, “ The robot cleaner according to embodiments of the present invention further comprises a driving unit 500 configured to move the robot cleaner by driving wheels”, from figure 5 it is known that driving unit 500 is connected to control unit 200); “based on the traveling route corresponding to the previously stored cleaning area” (Column 5, lines 26-33, “The image detection unit 110 is configured to detect image information within a cleaning region during a cleaning operation or a running operation, the storage unit 300 is configured to store the image information. The storage unit 300 may pre-store therein not only the detected image information, but also the image information within a cleaning region in the form of a database” Here teaches the use of a previously stored cleaning area. Combined with Column 6, lines 51-53, “The storage unit 300 pre-stores therein information on a cleaning operation such as a cleaning path, a cleaning pattern and a cleaning region” it becomes evident that Lee et al uses a pre-stored cleaning path to perform autonomous travel)
Regarding Claim 5, Lee teaches “The vacuum cleaner according to claim 4 when the similarity rate with regard to the feature point extracted by the feature point extraction part and the feature point of the previously-stored cleaning area is less than a specified level, the control unit is configured to: “Discriminate that the present cleaning area is not coincident with the previously-stored cleaning area;”(Lee et al, Column 10, lines 25-29, a similarity calculation step (S380) of calculating each similarity between the feature points based on feature point information, a similarity comparison step (S390) of comparing the similarities with each other) “and to generate and store a traveling route corresponding to the cleaning area” ( Lee Column 7, Line 10-42, “Referring to FIG. 5, the robot cleaner according to preferred embodiments of the present invention further comprises an obstacle detection unit 600 configured to detect a peripheral obstacle. The control module 250 is configured to create a map based on obstacle information acquired through the obstacle detection unit 600, and to establish (set) a cleaning path or a running path based on the map. The control module 250 is configured to correct the cleaning path or the running path based on a recognized position of the robot cleaner, and to perform a cleaning operation based on the corrected cleaning path or to run based on the corrected running path. The obstacle detection unit 600 is configured to detect an obstacle in the vicinity of the robot cleaner while the robot cleaner is moving or is performing a cleaning operation at an indoor room such as a house or an office, and to transmit obstacle information including the existence of an obstacle, a position, a size, etc. to the control module 250. As the obstacle detection unit 600, may be used an infrared ray sensor, a supersonic wave sensor, a radio frequency (RF) sensor, a bumper, etc. Alternatively, the obstacle detection unit 600 may be implemented as a position sensitive device (PSD) sensor capable of precisely calculating a distance with using a supersonic wave sensor or an infrared ray triangulation. The obstacle detection unit 600 may measure a distance between the robot cleaner and a wall surface with using a laser range finder (LRF) for measuring a precise distance by detecting a laser which is reflected after being emitted. Based on the measured distance between the robot cleaner and a wall surface, the obstacle detection unit 600 may detect a type, a position, etc. of the wall surface. Obstacle information acquired through the obstacle detection unit 600 may be stored in the storage unit 300.” This gives the generation/mapping of the new cleaning area, and the previous modification done for claim 1 establishes that this is done in response the area being new/unknown (similarity<threshold)).)
Regarding Claims 6-10, they appear to be identical to claims 1-5 (with matching dependencies) but instead are directed to a method for controlling a vacuum instead of a vacuum cleaner. The previous rejections for 1-5 as applicable for both the apparatus and method for controlling it, thus refer to claims 1-5 for the grounds of rejections for claims 6-10.
Conclusion
The new grounds rejections were not necessitated solely by amendments and include new references other than those previously cited/found in the IDS, in order to give Applicant proper ability to respond to the new Rejections this action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661